                        Case 3:21-cv-00093-SK Document 2 Filed 01/06/21 Page 1 of 3


            1    RACHEL S. BRASS, SBN 219301
                   rbrass@gibsondunn.com
            2    JOSEPH R. ROSE, SBN 279092
                   jrose@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
            4    San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
            5    Facsimile: 415.393.8306
            6    Attorneys for Defendant
                 UNITED PARCEL SERVICE, INC.
            7

            8
                                              UNITED STATES DISTRICT COURT
            9
                                           NORTHERN DISTRICT OF CALIFORNIA
          10

          11     DESDNIE HESS, individually and on behalf    CASE NO. 21-CV-00093
                 of all others similarly situated,
          12                                                 DEFENDANT UNITED PARCEL SERVICE,
                                     Plaintiffs,             INC.’S CERTIFICATE OF INTERESTED
          13                                                 ENTITIES
                       v.
          14                                                 [Removal from the Superior Court of California,
                 UNITED PARCEL SERVICE, INC., an Ohio        County of Alameda, Case No. RG20078425]
          15     corporation,
                                                             Action filed: October 30, 2020
          16                         Defendant.
          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP

                       DEFENDANT UNITED PARCEL SERVICE, INC.’S CERTIFICATE OF INTERESTED ENTITIES
                         Case 3:21-cv-00093-SK Document 2 Filed 01/06/21 Page 2 of 3


            1            Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed non-party
            2    persons, associations of persons, firms, partnerships, corporations (including parent corporations) or
            3    other entities (i) have a financial interest in the subject matter in controversy or in a party to the
            4    proceeding, or (ii) have a non-financial interest that could be substantially affected by the outcome of
            5    the proceeding: United Parcel Service, Inc. (Delaware), United Parcel Service of America, Inc., UPS
            6    Worldwide Forwarding, Inc.
            7

            8    Dated: January 6, 2021                          RACHEL S. BRASS
                                                                 JOSEPH R. ROSE
            9                                                    GIBSON, DUNN & CRUTCHER LLP
          10

          11                                                     By: /s/ Rachel S. Brass
                                                                                     Rachel S. Brass
          12

          13                                                     Attorneys for Defendant UNITED PARCEL SERVICE,
                                                                 INC.
          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP                                                          2
                        DEFENDANT UNITED PARCEL SERVICE, INC.’S CERTIFICATE OF INTERESTED ENTITIES
                         Case 3:21-cv-00093-SK Document 2 Filed 01/06/21 Page 3 of 3


            1                                            CERTIFICATE OF SERVICE
            2           I, Joseph R. Rose, declare as follows:
            3           I am employed in the County of San Francisco, State of California, I am over the age of
                 eighteen years and am not a party to this action; my business address is 555 Mission Street, Suite
            4    3000, San Francisco, CA 94105-0921, in said County and State. On January 6, 2021, I served the
                 following document(s):
            5
                        DEFENDANT UNITED PARCEL SERVICE, INC.’S CERTIFICATE OF
            6           INTERESTED ENTITIES
            7    on the parties stated below, by the following means of service:
            8             Carolyn Hunt Cottrell
                          Kyle G. Bates
            9             Kristabel Sandoval
                          SCHNEIDER WALLACE
          10              COTTRELL KONECKY LLP
                          2000 Powell Street, Suite 1000
          11              Emeryville, CA 94608
          12          BY UNITED STATES MAIL: I placed a true copy in a sealed envelope or package addressed to the persons as
                       indicated above, on the above-mentioned date, and placed the envelope for collection and mailing, following our
          13           ordinary business practices. I am readily familiar with this firm's practice for collecting and processing
                       correspondence for mailing. On the same day that correspondence is placed for collection and mailing, it is
          14           deposited with the U.S. Postal Service in the ordinary course of business in a sealed envelope with postage fully
                       prepaid. I am aware that on motion of party served, service is presumed invalid if postal cancellation date or
          15           postage meter date is more than one day after date of deposit for mailing set forth in this declaration.

          16           I am a resident or employed in the county where the mailing occurred. The envelope or package was placed in
                       the mail at San Francisco, California.
          17
                      (FEDERAL)         I declare under penalty of perjury that the foregoing is true and correct.
          18

          19            Executed on January 6, 2021.
          20

          21                                                                                 Joseph R. Rose
          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP                                                                 3
                                                              CERTIFICATE OF SERVICE
